Exhibit 10.69 Preface In order to maintain you/your company’s legal right, please read carefully following content and confirm related issues before signing: 1. All application materials you/your company providing shall be authentic, complete, legal and validity, neither including fault record false records, misunderstand statements and material omission. 2. You/your company have read all clauses in the contract carefully, especially the font bold part and completely understood the meaning and legal effect. 3. Before signing, you /your company have the right to put forward amendment of the contract. You/your company must execute rights and fulfill obligation according to the contract. 4. In order to protect you/your company’s interest, please inform the Bank within 10 days with written form when you/your company’s domicile, mailing address, contact telephone and business scope, legal representative changed. 5. Please consult to the Bank when you/your company have questions on the contract and related issues. Maximum Guarantee Contract Contract No. SDBNB Maximum Guarantee No.2621202022 Party A (Loaner of the main contract ):ShenZhen Development Bank NingBo Haishu Branch Address: No.188 Jiefang South Road ,Haishu Zone, Ningbo Tel: 83863269
